Oliver, Chief Judge:
This appeal for reappraisement is before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Oourt, that the merchandise covered by the appeal to reappraisement herein consists of tires, tubes and rim tapes exported from Holland.
IT IS FURTHER STIPULATED AND AGREED that at the time of exportation of the instant merchandise to the United States, the prices at which such merchandise as that specified below was freely offered for sale to all purchasers in the principal market of the country from which exported, in the *543usual wholesale quantities and in the ordinary course of trade, for export to the United States, were the following unit invoiced prices net packed:
Invoice
Tubes Per 100
4000 24 X 1.75 butyl $31.50
Rim Tapes Per 100
4000 $2.77
IT IS FURTHER STIPULATED AND AGREED that at the time of exportation of the instant merchandise to the United States, the prices at which such merchandise as the remainder of the merchandise specified on the invoice herein was freely offered for sale to all purchasers in the principal market’ of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for export to the United States were the appraised unit prices less 3% net packed.
IT IS FURTHER STIPULATED AND AGREED that the appeal to re-appraisement herein may be submitted for decision on this stipulation.
On the agreed facts, I find that the proper basis for appraisement of the merchandise in question is statutory export value and hold that such value for the items enumerated below is as follows:
Invoice
Tubes Per 100
4,000 24 X 1.75 butyl $31.50
Rim Tapes
4,000 $2.77
and that for all other merchandise included on the invoice, covered by the entry involved herein, said statutory value is the appraised unit prices, less 3 per centum, net, packed.
Judgment will be rendered accordingly.